                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZACHARY R. GRAHAM,                              )
                                                )
             Plaintiff,                         )       Civil Action No. 21-449
                                                )
                     v.                         )       District Judge Arthur J. Schwab
                                                )       Magistrate Judge Maureen P. Kelly
PENNSYLVANIA DEPARTMENT OF                      )
TRANSPORTATION;                                 )       Re: ECF No. 15
PENNSYLVANIA DEPARTMENT OF                      )
CORRECTIONS;                                    )
YASSMIN GRAMIN, in his official capacity;       )
and PATRICK HOMER, in his official              )
capacity,                                       )
                                                )
             Defendants.                        )

                                 MEMORANDUM ORDER

       Plaintiff Zachary R. Graham (“Plaintiff”) is a state prisoner currently incarcerated at the

State Correctional Institution at Greene (“SCI-Greene”) in Waynesburg, Pennsylvania. Plaintiff

initiated this matter by submitting a Motion and Declaration in Support of Motion to Proceed in

Forma Pauperis (“IFP”) and Complaint, which were received by this Court on April 8, 2021. ECF

No. 1. In response to a deficiency order issued on April 12, 2021, ECF No. 2, Plaintiff filed a

second motion to proceed IFP. ECF No. 4. The motion was granted on April 27, 2021, ECF No.

7, and the Complaint was filed on the same date, ECF No. 8.

       This matter was referred to a United States Magistrate Judge for pretrial proceedings in

accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local

Rules for Magistrate Judges. On May 13, 2021, the Magistrate Judge issued a Report and

Recommendation in which she recommended dismissal of all of claims asserted in the Complaint

except for the Fourteenth Amendment Equal Protection claim raised against Defendant Yassmin

Gramin in her official capacity. ECF No. 15. A copy of the Report was mailed to Plaintiff’s



                                                1
address of record. Plaintiff timely responded with Objections to the Report on May 24, 2021. ECF

No. 16.

          The bases for Plaintiff’s objections are largely addressed in the magistrate judge’s report.

However, in the interest of thoroughness, the undersigned will address one of Plaintiff’s

arguments. Specifically, Plaintiff asserts that under Ex Parte Young, 209 U.S. 123, her1 claims

against Defendant Department of Transportation should be allowed to proceed. ECF No. 16 ¶ 17.

This demonstrates a misunderstanding of Ex Parte Young, which does not abrogate the Eleventh

Amendment immunity of state governments or state agencies, but instead permits suits for

prospective injunctive relief against state officials acting in violation of federal law. See id. at

155-56; see also Pennsylvania Fed’n of Sportsmen’s Clubs, Inc., v. Hess, 297 F.3d 310, 323 (3d

Cir. 2002) (same, emphasis added). Because Defendant “Gramin” presumably refers to Yassmin

Gramian, the current Pennsylvania Secretary of Transportation, she appears to be the state official

who should be named with respect to Plaintiff’s Fourteenth Amendment claim.2

          Therefore, after de novo review of the pleadings and documents in the case, together with

the Report and Recommendation, ECF No. 15, and the Objections thereto, ECF No. 16, the

following ORDER is entered:

          AND NOW, this 23rd day of June, 2021,

          IT IS HEREBY ORDERED that the following claims in the Complaint, ECF No. 8, are

DISMISSED, with prejudice:

             •   All claims against Defendants Pennsylvania Department of Corrections and

1
 Plaintiff has requested to be referred to using feminine pronouns and appellations. ECF No. 10.
This Court shall do so. ECF Nos. 14 and 15.
2
 This should not be construed as a comment on the merits underlying Plaintiff’s Fourteenth
Amendment claim. Once served, Defendant Gramin is free to respond to the Complaint in any
manner allowed by the Federal Rules of Civil Procedure and the Local Civil Rules of this Court.


                                                   2
               Pennsylvania Department of Transportation;

           •   All claims against Defendant Patrick Homer; and

           •   All claims arising under the Eighth Amendment, the Americans with Disabilities
               Act, and the Rehabilitation Act.

       Plaintiff’s Fourteenth Amendment Equal Protection claim against Defendant Yassmin

Gramian in her official capacity shall not be screened at this time.

       IT IS FURTHER ORDERED that Plaintiff’s Objections, ECF No. 16, are OVERRULED

and DISMISSED.

       IT IS FURTHER ORDERED that the magistrate judge’s Report and Recommendation,

ECF No. 15, as it is supplemented by this order, is adopted as the opinion of this Court.

                                              s/ Arthur J. Schwab
                                              United States District Judge


cc:    Zachary R. Graham
       NP-2097
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370




                                                 3
